                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
EDWARD JACKSON,                :
                               :
          Petitioner,          :    Civ. No. 21-9721 (NLH)
                               :
     v.                        :    OPINION
                               :
LAMINE N’DIAYE,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Edward Jackson
68809-066
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner pro se

HILLMAN, District Judge

     Petitioner has filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.    ECF No. 1.

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the
petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, Petitioner did not submit an in forma pauperis

application or pay the $5.00 filing fee.

Conclusion

     The Clerk will be directed to administratively terminate

this action. 1   Petitioner shall have thirty (30) days in which to

apply to re-open this action by paying the $5.00 filing fee or

submitting a complete in forma pauperis application.     An

appropriate Order will be entered.


Dated: May 7, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.

1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                  2
